               Case 6:19-cv-01166 Document 1 Filed 06/21/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                  AT WICHITA, KANSAS


LARRY CRENSHAW,                                         )
                                                        )
                        Plaintiff,                      )
v.                                                      )       Case No.
                                                        )
GEICO INDEMNITY COMPANY,                                )
                                                        )
                        Defendant.                      )
                                                        )


                                            COMPLAINT

          COMES NOW the Plaintiff, by and through counsel, Christopher J. Omlid and Richard W.

James of DeVaughn James Injury Lawyers, and for his claims against the Defendant, alleges and

states:

          1.    The Plaintiff is a citizen and resident of Kansas.

          2.    This Court has proper venue and jurisdiction over the persons and subject matter.

          3.    Defendant, GEICO Indemnity Company is a stock fire and casualty insurance

                company domiciled in the State of Maryland but authorized to conduct business in the

                State of Kansas. It may be served through the Kansas Insurance Commissioner at 420

                S.W. 9th, Topeka, Kansas 66612-1678.

          4.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity

                of citizenship. The matter is in excess of the sum of Seventy-Five Thousand and

                no/100 Dollars ($75,000.00) exclusive of interest and costs.




                                                   1
     Case 6:19-cv-01166 Document 1 Filed 06/21/19 Page 2 of 4




5.    At all times relevant herein, Plaintiff was insured under an automobile liability

      policy with Defendant, Policy No. 4309982827, that contained uninsured motorist

      benefits in the amount of $100,000.00. As such, the available uninsured motorist

      coverage for Plaintiff should be $100,000.00.

6.    On or about November 21, 2018, an unknown uninsured motorist, negligently

      operated a motor vehicle causing it to collide with a vehicle being operated by the

      Plaintiff. Following the collision, the unknown driver immediately fled the scene

      of the accident and abandoned the vehicle he was operating.

7.    Specifically, the uninsured motorist was careless and negligent as follows:

      1.     Fleeing the scene of the collision;

      2.     Failure to maintain a proper lookout;

      3.     Failure to drive with reasonable care;

      4.     Failure to maintain control of a motor vehicle;

      5.     Careless driving;

      6.     Careless operation of a motor vehicle; and

      7.     Inattentive operation of a motor vehicle.

8.    Plaintiff provided Defendant with a time-limited settlement demand on or about

      April 11, 2019, on this clear liability collision with objective injuries and damages.

      As of June 20, 2019, Defendant has refused to make any reasonable settlement offer

      to Plaintiff under the terms of the uninsured motorist coverage and since Defendant

      failed to pay without just cause or excuse. To date the only settlement offer made

      was for $8,689.84.




                                        2
         Case 6:19-cv-01166 Document 1 Filed 06/21/19 Page 3 of 4




   9.      Since the Defendant failed to pay without just cause or excuse, pursuant to K.S.A.

           40-256, Defendant is liable for Plaintiff’s attorney fees.

   10.     The policies of insurance available to Plaintiff and this motor vehicle are policies

           given to insure property in this state against loss by fire, tornado, lighting or hail,

           and as such, the Plaintiffs are allowed mandatory attorney fees pursuant to K.S.A.

           40-908.

   11.     As a result of the negligence of the uninsured motorist, Plaintiff sustained personal

           injuries.   Plaintiff’s damages include past medical expenses, future medical

           expenses, past and future economic damages and past and future non-economic

           damages including pain, suffering and mental anguish.

   WHEREFORE, Plaintiff requests judgment against Defendant for an amount in an

amount in excess of SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs

incurred herein; attorney fees under K.S.A. 40-256 and K.S.A. 40-908; pre-judgment interest

and for such other and any further relief this Court deems fair, just and equitable.




                                          Respectfully submitted,

                                          DeVaughn James Injury Lawyers

                                          By:       /s/ Christopher J. Omlid
                                                Christopher J. Omlid, #26632
                                                Richard W. James, #19822
                                                3241 N. Toben
                                                Wichita, KS 67226
                                                Telephone: (316)977-9999
                                                E-Mail: comlid@devaughnjames.com
                                                E-Mail: rjames@devaughnjames.com
                                                Attorneys for Plaintiff




                                             3
               Case 6:19-cv-01166 Document 1 Filed 06/21/19 Page 4 of 4




                DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the Plaintiff and demands a Pretrial Conference and a Trial by jury of eight

(8) persons in this matter.



                              DESIGNATION OF PLACE OF TRIAL

          COMES NOW the Plaintiff and designates Wichita, Kansas as the place for Trial in this

matter.



                                             Respectfully submitted,

                                             DeVaughn James Injury Lawyers

                                             By:       /s/ Christopher J. Omlid
                                                   Christopher J. Omlid, #26632
                                                   Richard W. James, #19822
                                                   3241 N. Toben
                                                   Wichita, KS 67226
                                                   Telephone: (316)977-9999
                                                   E-Mail: comlid@devaughnjames.com
                                                   E-Mail: rjames@devaughnjames.com
                                                   Attorneys for Plaintiff




                                                4
